Citation Nr: 0000822	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-10 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee, which is the initial 
evaluation assigned, effective from December 23, 1996.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee, which is the initial 
evaluation assigned, effective from December 23, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from December 1950 to June 
1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for the veteran's bilateral knee disability and assigned (in 
a "deferred" April 1997 rating decision) a 10 percent 
disability rating for each knee, with an effective date of 
December 23, 1996.  The veteran appeals for higher disability 
ratings.


FINDING OF FACT

The veteran's knee disabilities are manifested by pain, to 
include pain on motion, with normal extension, flexion to 134 
degrees, and no instability, locking, or subluxation of 
either knee.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a rating in 
excess of 10 percent for chondromalacia of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 
5260, 5261 (1999).

2.  The schedular criteria for entitlement to a rating in 
excess of 10 percent for chondromalacia of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 
5260, 5261 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board notes that the veteran has presented 
claims that are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  In this regard, 
the Board notes that in his July 1998 substantive appeal, the 
veteran expressed dissatisfaction with the April 1997 VA 
examination.  However, the Board finds that, based on the 
medical evidence of record, it is able to adequately assess 
the veteran's bilateral knee condition according to the 
schedular criteria of Diagnostic Code 5257.  During the 
course of the April 1997 VA examination, the veteran's 
complaints were noted, a medical history was obtained, range 
of motion testing was performed, and radiological studies 
were undertaken.  Therefore, further examination is not 
necessary.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service medical records reflect that the veteran complained 
of pain and tightness in both knees after standing or 
marching.  An April 1959 Physical Evaluation Board indicates 
that the veteran was diagnosed with chondromalacia, both 
patella, cause unknown.  He was declared unfit for duty and 
was subsequently discharged due to disability of the knees.

At an April 1997 VA examination, the veteran complained of 
constant pain in both knees, aggravated by motion.  Physical 
examination revealed no swelling, deformity, subluxation, 
lateral instability, or malunion.  The knee joints were 
stable with no tenderness.  Range of motion of each knee was 
from 0 degrees or full extension to 134 degrees of flexion.  
There was no pain with internal or external rotation of the 
lower leg with the knees flexed at 90 degrees.  He was able 
to squat, but complained of pain in both knees when 
squatting; he arose from the squatting position without 
assistance.  There was no evidence of weakened movement, 
fatigability, or incoordination.  He did have painful motion 
when squatting.  He did not have any flare-ups, but did 
complain of constant pain aggravated by all motion.  X-rays 
revealed a left patellar spur with an otherwise negative 
study of the knees.  The diagnosis was subjective complaints 
of bilateral knee pain with a past history of chondromalacia 
of both knees with stable joints that were not swollen or 
deformed, and reasonably normal range of motion, but painful 
motion.

In his July 1998 substantive appeal, the veteran indicated 
that his knees had deteriorated since his discharge from 
service.  He stated that he only did one squat during the 
April 1997 VA examination, and that "he could hardly get up 
from that one."  He remarked that he had difficulty going up 
and down stairs because of his left knee; he also indicated 
that he had difficulties bearing weight on his left knee.

The veteran's right and left knee disabilities are currently 
rated as 10 percent disabling under Diagnostic Code 5257.  
Under Diagnostic Code 5257, impairment of the knee, involving 
recurrent subluxation or lateral instability, is rated 30 
percent when severe, 20 percent when moderate, and 10 percent 
when slight.

In this case, there has been no showing of instability, 
subluxation, or locking (Code 5258).  Consequently, the 
veteran is not entitled to a 20 percent rating under 
Diagnostic Code 5257 or 5258 based on recurrent subluxation, 
lateral instability or locking of either joint.  It is also 
clear that the veteran would not be entitled to a compensable 
evaluation based on limitation of flexion under Diagnostic 
Code 5260.  A compensable rating for limitation of flexion 
requires limitation to 45 degrees, which is not shown or 
approximated in this case.  The April 1997 VA examination 
reported flexion of both knees to 134 degrees.  The normal 
range of motion of the knee is from 0 to 140 degrees.  38 
C.F.R. Part 4, Plate II.  As he has normal extension of the 
knees, a compensable rating is not warranted under Diagnostic 
Code 5261. 

While pain has been reported on range of motion testing, and 
the veteran's knees certainly cause him some discomfort, he 
does not exhibit more than slight objective findings as noted 
above.  No additional functional loss due to such pain has 
been shown by clinical pathology, and the April 1997 VA 
examiner specifically noted that there was no evidence of 
weakened movement, fatigability, or incoordination.  In this 
regard, the Board observes that the current evaluation of 10 
percent takes into consideration the discomfort and pain the 
veteran may have on motion of the knees under these 
additional criteria.  There is no medical evidence of any 
additional functional limitation, including limitation of 
motion, due to pain or any other symptom, to a degree that 
would support a rating in excess of 10 percent for the right 
knee under the applicable rating criteria.  See 38 C.F.R. § 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the 
Board's opinion, the veteran's right and left knee 
disabilities are simply not impaired to a degree to warrant a 
higher schedular evaluation under the Schedule for Rating 
Disabilities, and the preponderance of the evidence is 
against a rating for either knee in excess of the currently 
assigned 10 percent.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected 
disability of the knees has resulted in frequent 
hospitalizations or caused marked interference in his 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's disability of the 
knees are no more than 10 percent disabling.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply, and a rating in 
excess of the currently assigned 10 percent must be denied 
for the entire period of the veteran's claim.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990); 
Fenderson.


ORDER

A rating in excess of 10 percent for chondromalacia of the 
right knee is denied.

A rating in excess of 10 percent for chondromalacia of the 
left knee is denied.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

